DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification (e.g., paragraph 69) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper”.  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim(s) 2 and 16 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The limitation “a single emitter … operate only the first electron emitter” previously presented in claim 2 does not appear to further limit or include the limitation “the first electron emitter and the second electron emitter are configured to simultaneously produce electrons” previously presented in claim 9.
The limitation “the first electron emitter is configured to produce electrons in a single filament configuration” previously presented in claim 16 does not appear to further limit or include the limitation “the first electron emitter and the second electron emitter are configured to simultaneously produce electrons” previously presented in claim 9.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 2, 3, 9-12, 14-16, 19-22, 28, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinlage et al. (US 2017/0287669) in view of Hansen (US 2004/0028184).
	In regard to claim 9, Steinlage et al. disclose an X-ray imaging system (e.g., “… imaging system 10 includes a gantry 12 with an X-ray source or tube 14 …” in paragraph 39) comprising a cathode head within a vacuum envelope of an X-ray tube (e.g., “… cathode assembly 50 and the anode assembly 52 may be supported within a housing 54 defining an area of relatively low pressure (e.g., a vacuum) …” in paragraph 43), the cathode head comprising a first electron emitter having a first connection location and a second connection location and a second electron emitter having a third connection location and a fourth connection location (e.g., “… cathode assembly 50 may include one or more emitters 66 mounted on a support 64 … Use of an emitter set instead of a single emitter may also provide additional current ” in paragraphs 44 and 60), and the X-ray tube comprising:
(a) a first cathode connector electrically coupled with the first connection location of the first electron emitter (e.g., “… power supply 68 may provide drive current to heat the one or more emitters 66 to promote electron emission … Use of an emitter set instead of a single emitter may also provide additional current connection capabilities. As shown in FIG. 15A, emitters 250, 252 may be connected in series resulting in a constant current through a defect 254. As shown in FIG. 15B, emitters 256, 258 may be connected in parallel resulting in a reduced current through a defect 260 and a longer emitter life …” in paragraphs 44 and 60);
(b) a second cathode connector electrically coupled with the second connection location of the first electron emitter and the third connection location of the second electron emitter (e.g., “… power supply 68 may provide drive current to heat the one or more emitters 66 to promote electron emission … Use of an emitter set instead of a single emitter may also provide additional current connection capabilities. As shown in FIG. 15A, emitters 250, 252 may be connected in series resulting in a constant current through a defect 254. As shown in FIG. 15B, emitters 256, 258 may be connected in parallel resulting in a reduced current through a defect 260 and a longer emitter life …” in paragraphs 44 and 60);
(c) a third cathode connector electrically coupled with the fourth connection location of the second electron emitter (e.g., “… power supply 68 may provide drive current to heat the one or more emitters 66 to promote electron emission … Use of an emitter set instead of a single emitter may also provide additional current connection capabilities. As shown in FIG. 15A, emitters 250, 252 may be connected in series resulting in a constant current through a defect 254. As shown ” in paragraphs 44 and 60), wherein the first electron emitter and the second electron emitter are configured to simultaneously produce electrons when a voltage potential is only applied across a first generator connector and a second generator connector when the first and second generator connectors are connected to the first and second electron emitters in parallel (e.g., see “… power supply 68 may provide drive current to heat the one or more emitters 66 to promote electron emission … As shown in FIG. 15B, emitters 256, 258 may be connected in parallel resulting in a reduced current through a defect 260 and a longer emitter life …” in 
    PNG
    media_image1.png
    1313
    878
    media_image1.png
    Greyscale
 and paragraphs 44 and 60) or in series (e.g., see “… power supply 68 may provide drive current to heat the one or more emitters 66 to promote electron emission … As shown in FIG. 15A, emitters 250, 252 may be connected in series ” in 
    PNG
    media_image2.png
    1174
    874
    media_image2.png
    Greyscale
 and paragraphs 44 and 60), and wherein a conductive coupler electrically couple the first, second, and third cathode connectors to the first generator connector and the second generator connector (e.g., see 
    PNG
    media_image3.png
    1473
    2033
    media_image3.png
    Greyscale
 and “… power supply 68 may provide drive current to heat the one or more emitters 66 to promote electron emission …” in paragraph 44).
The system of Steinlage et al. lacks an explicit description that the conductive coupler is removably coupled to a receptacle comprising the first, second, and third cathode connectors extending from an interior of the vacuum envelope to an exterior of the vacuum envelope.  However, X-ray tube electrical connectors are well known in the art (e.g., see “… high voltage connector 50 is responsible for electrically coupling a high voltage cable 52 to the x-ray tube 10. The high voltage cable 52 is, in turn, connected to a high voltage power source (not shown)  … connector housing 54, in addition to housing the other components of the connector 50, provides a mounting surface for attaching the connector to a portion of the cathode 16 via mechanical fasteners or other appropriate mode of attachment … Each socket 74 is electrically connected to the high voltage cable 52 (see FIGS. 1 and 2), and is configured to electrically connect with corresponding terminals ” in paragraphs 34, 35, and 37 of Hansen).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional electrical connector (e.g., “mounting surface” for a removable electrical “interconnection” between a high voltage power supply cable and first, second and third cathode “sockets”, in order to provide “an electric current to the one or more filaments 18 disposed in the cathode 16, thereby enabling the filaments to produce electrons by thermionic emission”) for the unspecified electrically coupling of Steinlage et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional electrical connector (e.g., a conductive coupler plug removably inserted into a cathode connector receptacle that extends the cathode connectors from the  et al.
	In regard to claim 2 which is dependent on claim 9 in so far as understood, the cited prior art is applied as in claim 9 above.  The system of Steinlage et al. lacks an explicit description that the first electron emitter and the second electron emitter are configured to operate:  in parallel by using first, second, and third parallel configured couplers with the first generator connector coupled by the first parallel configured coupler to the second cathode connector and the second generator connector coupled by the second parallel configured coupler to the first cathode connector and by the third parallel configured coupler to the third cathode connector; in series by using first and second series configured couplers with the first generator connector coupled by the first series configured coupler to the first cathode connector and the second generator connector coupled by the second series configured coupler to the third cathode connector; or only the first electron emitter by using first, second, and third single emitter configured couplers with the first generator connector coupled by the first single emitter configured coupler to the first cathode connector and the second generator connector coupled by the second single emitter configured coupler to the second cathode connector and by the third single emitter configured coupler to the third cathode connector.  However, X-ray tube electrical connectors are well known in the art (e.g., see “… high voltage connector 50 is responsible for electrically coupling a high voltage cable 52 to the x-ray tube 10. The high voltage cable 52 is, in turn, connected to a high voltage power source (not shown)  … connector housing 54, in addition to housing the other components of the connector 50, provides a mounting surface for attaching the connector to a portion of the cathode 16 via mechanical ” in paragraphs 34, 35, and 37 of Hansen).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional electrical connector (e.g., “mounting surface” for a removable electrical “interconnection” between a high voltage power supply cable and first, second and third cathode “sockets”, in order to provide “an electric current to the one or more filaments 18 disposed in the cathode 16, thereby enabling the filaments to produce electrons by thermionic emission”) for the unspecified electrically coupling of Steinlage et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional electrical connector (e.g., comprising the first generator connector and the interconnection” and the second generator connector and the first and third cathode connectors “interconnection”) as the unspecified electrically coupling of Steinlage et al.
	In regard to claim 3 which is dependent on claim 9, Steinlage et al. also disclose that the first electron emitter and the second electron emitter are substantially the same size (e.g., see Figs. 15A and 15B).
	In regard to claim 10 which is dependent on claim 9, Steinlage et al. also disclose a generator, the generator comprising the first generator connector electrically coupled with a first electrical supply and the second generator connector electrically coupled with a second electrical supply (e.g., “… power supply 68 may provide drive current to heat the one or more emitters 66 to promote electron emission … Use of an emitter set instead of a single emitter may also provide additional current connection capabilities. As shown in FIG. 15A, emitters 250, 252 may be connected in series resulting in a constant current through a defect 254. As shown in FIG. 15B, emitters 256, 258 may be connected in parallel resulting in a reduced current through a defect 260 and a longer emitter life …” in paragraphs 44 and 60).
	In regard to claim 11 which is dependent on claim 9, Steinlage et al. also disclose that the conductive coupler is configured to electrically couple the first generator connector with the second cathode connector and to electrically couple the second generator connector with the first cathode connector and the third cathode connector (e.g., see “… power supply 68 may provide drive current to heat the one or more emitters 66 to promote electron emission … As shown in FIG. 15B, emitters 256, 258 may be connected in parallel resulting in a reduced current through a defect 260 and a longer emitter life …” in Fig. 15B and paragraphs 44 and 60).
12 which is dependent on claim 9, Steinlage et al. also disclose that the conductive coupler is configured to electrically couple the first generator connector with the first cathode connector and to electrically couple the second generator connector with the third cathode connector (e.g., see “… power supply 68 may provide drive current to heat the one or more emitters 66 to promote electron emission … As shown in FIG. 15A, emitters 250, 252 may be connected in series resulting in a constant current through a defect 254 …” in Fig. 15A and paragraphs 44 and 60).
	In regard to claim 14 which is dependent on claim 9, the cited prior art is applied as in claim 9 above.  The system of Steinlage et al. lacks an explicit description that the first electron emitter and the second electron emitter are configured to simultaneously produce electrons in a parallel configuration when the conductive coupler includes first, second, third and fourth couplers with the first generator connector coupled by the first coupler to the second cathode connector, the second generator connector coupled by the second coupler to the first cathode connector and by the third coupler to the third cathode connector, and a third generator connector coupled by the fourth coupler to the fourth cathode connector.  However, X-ray tube electrical connectors are well known in the art (e.g., see “… high voltage connector 50 is responsible for electrically coupling a high voltage cable 52 to the x-ray tube 10. The high voltage cable 52 is, in turn, connected to a high voltage power source (not shown)  … connector housing 54, in addition to housing the other components of the connector 50, provides a mounting surface for attaching the connector to a portion of the cathode 16 via mechanical fasteners or other appropriate mode of attachment … Each socket 74 is electrically connected to the high voltage cable 52 (see FIGS. 1 and 2), and is configured to electrically connect with corresponding terminals (not shown) disposed in the cathode 16 when the connector 50 is operably attached to the x-ray tube 10. ” in paragraphs 34, 35, and 37 of Hansen).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional electrical connector (e.g., “mounting surface” for a removable electrical “interconnection” between a high voltage power supply cable and first, second, third, and fourth cathode “sockets”, in order to provide “an electric current to the one or more filaments 18 disposed in the cathode 16, thereby enabling the filaments to produce electrons by thermionic emission”) for the unspecified electrically coupling of Steinlage et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional electrical connector (e.g., comprising the first generator connector and the second cathode connector “interconnection”, the second generator connector and the first and third cathode connectors “interconnection”, and a third generator connector and the fourth cathode connector “interconnection”) as the unspecified electrically coupling  et al., in order to provide “an electric current to the one or more filaments 18 disposed in the cathode 16, thereby enabling the filaments to produce electrons by thermionic emission”.
	In regard to claim 15 which is dependent on claim 9, the cited prior art is applied as in claim 9 above.  The system of Steinlage et al. lacks an explicit description that the first electron emitter and the second electron emitter are configured to simultaneously produce electrons in a series configuration when the conductive coupler includes first, second, and third couplers with the first generator connector coupled by the first coupler to the first cathode connector, the second generator connector coupled by the second coupler to the third cathode connector, and a third generator connector coupled by the third coupler to the fourth cathode connector.  However, X-ray tube electrical connectors are well known in the art (e.g., see “… high voltage connector 50 is responsible for electrically coupling a high voltage cable 52 to the x-ray tube 10. The high voltage cable 52 is, in turn, connected to a high voltage power source (not shown)  … connector housing 54, in addition to housing the other components of the connector 50, provides a mounting surface for attaching the connector to a portion of the cathode 16 via mechanical fasteners or other appropriate mode of attachment … Each socket 74 is electrically connected to the high voltage cable 52 (see FIGS. 1 and 2), and is configured to electrically connect with corresponding terminals (not shown) disposed in the cathode 16 when the connector 50 is operably attached to the x-ray tube 10. This interconnection provides an electric current to the one or more filaments 18 disposed in the cathode 16, thereby enabling the filaments to produce electrons by thermionic emission. The sockets 74 are electrically isolated from the sleeve 70 by the potting material 72. In the present embodiment, four sockets 74 are disposed at the terminal end 72A, however, m or fewer sockets can be disposed therein. Also, though shown in FIG. 3 to comprise female receptacles, in other embodiments the sockets 74 could alternatively comprise male electrical terminals or some other electrical connection configuration …” in paragraphs 34, 35, and 37 of Hansen).  It should be noted when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional electrical connector (e.g., “mounting surface” for a removable electrical “interconnection” between a high voltage power supply cable and first, second and third cathode “sockets”, in order to provide “an electric current to the one or more filaments 18 disposed in the cathode 16, thereby enabling the filaments to produce electrons by thermionic emission”) for the unspecified electrically coupling of Steinlage et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional electrical connector (e.g., comprising the first generator connector and the first cathode connector “interconnection”, the second generator connector and the third cathode connector “interconnection”, and a third generator connector and the fourth cathode connector “interconnection”) as the unspecified electrically coupling of Steinlage et al., in order to provide “an electric current to the one or more filaments 18 disposed in the cathode 16, thereby enabling the filaments to produce electrons by thermionic emission”.
	In regard to claim 16 which is dependent on claim 9 in so far as understood, the cited prior art is applied as in claim 9 above.  The system of Steinlage et al. lacks an explicit description that the first electron emitter is configured to produce electrons in a single filament configuration when the conductive coupler includes first, second, third, e.g., see “… high voltage connector 50 is responsible for electrically coupling a high voltage cable 52 to the x-ray tube 10. The high voltage cable 52 is, in turn, connected to a high voltage power source (not shown)  … connector housing 54, in addition to housing the other components of the connector 50, provides a mounting surface for attaching the connector to a portion of the cathode 16 via mechanical fasteners or other appropriate mode of attachment … Each socket 74 is electrically connected to the high voltage cable 52 (see FIGS. 1 and 2), and is configured to electrically connect with corresponding terminals (not shown) disposed in the cathode 16 when the connector 50 is operably attached to the x-ray tube 10. This interconnection provides an electric current to the one or more filaments 18 disposed in the cathode 16, thereby enabling the filaments to produce electrons by thermionic emission. The sockets 74 are electrically isolated from the sleeve 70 by the potting material 72. In the present embodiment, four sockets 74 are disposed at the terminal end 72A, however, m or fewer sockets can be disposed therein. Also, though shown in FIG. 3 to comprise female receptacles, in other embodiments the sockets 74 could alternatively comprise male electrical terminals or some other electrical connection configuration …” in paragraphs 34, 35, and 37 of Hansen).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional e.g., “mounting surface” for a removable electrical “interconnection” between a high voltage power supply cable and first, second, third, and fourth cathode “sockets”, in order to provide “an electric current to the one or more filaments 18 disposed in the cathode 16, thereby enabling the filaments to produce electrons by thermionic emission”) for the unspecified electrically coupling of Steinlage et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional electrical connector (e.g., comprising the first generator connector and the first cathode connector “interconnection”, the second generator connector and the second and third cathode connectors “interconnection”, and a third generator connector and the fourth cathode connector “interconnection”) as the unspecified electrically coupling of Steinlage et al., in order to provide “an electric current to the one or more filaments 18 disposed in the cathode 16, thereby enabling the filaments to produce electrons by thermionic emission”.
	In regard to claim 19, Steinlage et al. disclose a conductive coupler configured to electrically couple a generator with an X-ray tube, the conductive coupler comprising:
(a) a first coupler configured to electrically couple a first generator connector of the generator with a first electron emitter of a cathode head with a vacuum envelope of the X-ray tube, wherein the generator is configured to provide a high-voltage source at the first generator connector (e.g., “… cathode assembly 50 and the anode assembly 52 may be supported within a housing 54 defining an area of relatively low pressure (e.g., a vacuum) … power supply 68 may provide drive current to heat the one or more emitters 66 to promote electron emission … Use of an emitter set instead of a single emitter may also provide additional current connection capabilities. As shown in FIG. 15A, emitters 250, 252 may be ” in paragraphs 43, 44 and 60); and
(b) a second coupler configured to electrically couple a second generator connector of the generator with a second electron emitter of the cathode head with a vacuum envelope of the X-ray tube, wherein the generator is configured to provide an electrical common at the second generator connector (e.g., “… cathode assembly 50 and the anode assembly 52 may be supported within a housing 54 defining an area of relatively low pressure (e.g., a vacuum) … power supply 68 may provide drive current to heat the one or more emitters 66 to promote electron emission … Use of an emitter set instead of a single emitter may also provide additional current connection capabilities. As shown in FIG. 15A, emitters 250, 252 may be connected in series resulting in a constant current through a defect 254. As shown in FIG. 15B, emitters 256, 258 may be connected in parallel resulting in a reduced current through a defect 260 and a longer emitter life …” in paragraphs 43, 44 and 60),
wherein the conductive coupler is configured to operate the first electron emitter and the second electron emitter, wherein a second connector of the first electron emitter is electrically coupled to a third connector of the second electron emitter via a second cathode connector of the X-ray tube, wherein the conductive coupler is configured to extend between and be coupled to the generator and the X-ray tube, and wherein the conductive coupler is configured to electrically couple cathode connectors of the X-ray tube to the generator outside of the vacuum envelope (e.g., see Fig. 3 and “… cathode assembly 50 and the anode assembly 52 may be supported within a housing 54 defining an area of relatively low pressure (e.g., a vacuum) … power supply 68 may provide drive current to heat the one or more emitters 66 to promote electron ” in paragraphs 43, 44, and 60), and
wherein the first electron emitter and the second electron emitter are configured to simultaneously produce electrons when a voltage potential is only applied across the first generator connector and the second generator connector (e.g., see “… power supply 68 may provide drive current to heat the one or more emitters 66 to promote electron emission … As shown in FIG. 15B, emitters 256, 258 may be connected in parallel resulting in a reduced current through a defect 260 and a longer emitter life …” in Fig. 15B and paragraphs 44 and 60).
The coupler of Steinlage et al. lacks an explicit description of a cathode connector receptacle on the X-ray tube that allows the conductive coupler to be removably coupled to the generator and the X-ray tube.  However, X-ray tube electrical connectors are well known in the art (e.g., see “… high voltage connector 50 is responsible for electrically coupling a high voltage cable 52 to the x-ray tube 10. The high voltage cable 52 is, in turn, connected to a high voltage power source (not shown)  … connector housing 54, in addition to housing the other components of the connector 50, provides a mounting surface for attaching the connector to a portion of the cathode 16 via mechanical fasteners or other appropriate mode of attachment … Each socket 74 is electrically connected to the high voltage cable 52 (see FIGS. 1 and 2), and is configured to electrically connect with corresponding terminals (not shown) disposed in the cathode 16 when the connector 50 is operably attached to the x-ray tube 10. This interconnection provides an electric current to the one or more filaments 18 disposed in the cathode 16, thereby enabling the filaments to produce electrons by thermionic ” in paragraphs 34, 35, and 37 of Hansen).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional electrical connector (e.g., “mounting surface” for a removable electrical “interconnection” between a high voltage power supply cable and “four sockets … m or fewer sockets”, in order to provide “an electric current to the one or more filaments 18 disposed in the cathode 16, thereby enabling the filaments to produce electrons by thermionic emission”) for the unspecified electrically coupling of Steinlage et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional electrical connector (e.g., comprising a plug removably inserted into a cathode connector receptacle) as the unspecified electrically coupling of Steinlage et al.
	In regard to claim 20 which is dependent on claim 19, the cited prior art is applied as in claim 19 above.  The coupler of Steinlage et al. lacks an explicit description that the first electron emitter and the second electron emitter are configured to e.g., see “… high voltage connector 50 is responsible for electrically coupling a high voltage cable 52 to the x-ray tube 10. The high voltage cable 52 is, in turn, connected to a high voltage power source (not shown)  … connector housing 54, in addition to housing the other components of the connector 50, provides a mounting surface for attaching the connector to a portion of the cathode 16 via mechanical fasteners or other appropriate mode of attachment … Each socket 74 is electrically connected to the high voltage cable 52 (see FIGS. 1 and 2), and is configured to electrically connect with corresponding terminals (not shown) disposed in the cathode 16 when the connector 50 is operably attached to the x-ray tube 10. This interconnection provides an electric current to the one or more filaments 18 disposed in the cathode 16, thereby enabling the filaments to produce electrons by thermionic emission. The sockets 74 are electrically isolated from the sleeve 70 by the potting material 72. In the present embodiment, four sockets 74 are disposed at the terminal end 72A, however, m or fewer sockets can be disposed therein. Also, though shown in FIG. 3 to comprise female receptacles, in other embodiments the sockets 74 could alternatively comprise male electrical terminals or some other electrical connection configuration …” in paragraphs 34, 35, and 37 of Hansen).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional electrical connector (e.g., “mounting surface” for a removable electrical “interconnection” between a high voltage power supply cable and first, second, third, and fourth cathode “sockets”, in order to provide “an electric current to the one or more filaments 18 disposed in the cathode 16, thereby enabling the filaments to produce electrons by thermionic emission”) for the unspecified electrically coupling of Steinlage et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional electrical connector (e.g., comprising the first generator connector and the second cathode connector “interconnection” and the second generator connector and the first and third cathode connectors “interconnection”) as the unspecified electrically coupling of Steinlage et al., in order to provide “an electric current to the one or more filaments 18 disposed in the cathode 16, thereby enabling the filaments to produce electrons by thermionic emission”.
	In regard to claim 21 which is dependent on claim 19, the cited prior art is applied as in claim 19 above.  The coupler of Steinlage et al. lacks an explicit description that the first electron emitter and the second electron emitter are configured to simultaneously produce electrons in a series configuration when the conductive coupler includes first and second couplers with the first generator connector coupled by the first coupler via a first cathode connector of the receptacle to a first connector of the first electron emitter and the second generator connector coupled by the second coupler via e.g., see “… high voltage connector 50 is responsible for electrically coupling a high voltage cable 52 to the x-ray tube 10. The high voltage cable 52 is, in turn, connected to a high voltage power source (not shown)  … connector housing 54, in addition to housing the other components of the connector 50, provides a mounting surface for attaching the connector to a portion of the cathode 16 via mechanical fasteners or other appropriate mode of attachment … Each socket 74 is electrically connected to the high voltage cable 52 (see FIGS. 1 and 2), and is configured to electrically connect with corresponding terminals (not shown) disposed in the cathode 16 when the connector 50 is operably attached to the x-ray tube 10. This interconnection provides an electric current to the one or more filaments 18 disposed in the cathode 16, thereby enabling the filaments to produce electrons by thermionic emission. The sockets 74 are electrically isolated from the sleeve 70 by the potting material 72. In the present embodiment, four sockets 74 are disposed at the terminal end 72A, however, m or fewer sockets can be disposed therein. Also, though shown in FIG. 3 to comprise female receptacles, in other embodiments the sockets 74 could alternatively comprise male electrical terminals or some other electrical connection configuration …” in paragraphs 34, 35, and 37 of Hansen).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional electrical connector (e.g., “mounting surface” for a removable electrical “interconnection” between a high voltage power supply cable and first, second and third cathode “sockets”, in order to provide “an electric current to the one or more filaments 18 disposed in the cathode 16, ”) for the unspecified electrically coupling of Steinlage et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional electrical connector (e.g., comprising the first generator connector and the first cathode connector “interconnection” and the second generator connector and the third cathode connector “interconnection”) as the unspecified electrically coupling of Steinlage et al., in order to provide “an electric current to the one or more filaments 18 disposed in the cathode 16, thereby enabling the filaments to produce electrons by thermionic emission”.
	In regard to claim 22 which is dependent on claim 19, the cited prior art is applied as in claim 19 above.  The coupler of Steinlage et al. lacks an explicit description that the first electron emitter is configured to produce electrons in a single filament configuration when the conductive coupler includes first, second, and third couplers with the first generator connector coupled by the first coupler via a first cathode connector of the receptacle to a first connector of the first electron emitter and the second generator connector coupled by the second coupler via a second cathode connector of the receptacle to a second connector of the first electron emitter and a third connector of the second electron emitter and by the third coupler via a third cathode connector of the receptacle to a fourth connector of the second electron emitter.  However, X-ray tube electrical connectors are well known in the art (e.g., see “… high voltage connector 50 is responsible for electrically coupling a high voltage cable 52 to the x-ray tube 10. The high voltage cable 52 is, in turn, connected to a high voltage power source (not shown)  … connector housing 54, in addition to housing the other components of the connector 50, provides a mounting surface for attaching the connector ” in paragraphs 34, 35, and 37 of Hansen).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional electrical connector (e.g., “mounting surface” for a removable electrical “interconnection” between a high voltage power supply cable and first, second, third, and fourth cathode “sockets”, in order to provide “an electric current to the one or more filaments 18 disposed in the cathode 16, thereby enabling the filaments to produce electrons by thermionic emission”) for the unspecified electrically coupling of Steinlage et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional electrical connector (e.g., comprising the first generator connector and the first cathode connector “interconnection” and the interconnection”) as the unspecified electrically coupling of Steinlage et al., in order to provide “an electric current to the one or more filaments 18 disposed in the cathode 16, thereby enabling the filaments to produce electrons by thermionic emission”.
	In regard to claim 28 which is dependent on claim 9, Steinlage et al. also disclose that a number of generator connectors is two (e.g., see Figs. 15A and 15B).  The system of Steinlage et al. lacks an explicit description that two is less than a number of cathode connectors. However, X-ray tube electrical connectors are well known in the art (e.g., see “… high voltage connector 50 is responsible for electrically coupling a high voltage cable 52 to the x-ray tube 10. The high voltage cable 52 is, in turn, connected to a high voltage power source (not shown)  … connector housing 54, in addition to housing the other components of the connector 50, provides a mounting surface for attaching the connector to a portion of the cathode 16 via mechanical fasteners or other appropriate mode of attachment … Each socket 74 is electrically connected to the high voltage cable 52 (see FIGS. 1 and 2), and is configured to electrically connect with corresponding terminals (not shown) disposed in the cathode 16 when the connector 50 is operably attached to the x-ray tube 10. This interconnection provides an electric current to the one or more filaments 18 disposed in the cathode 16, thereby enabling the filaments to produce electrons by thermionic emission. The sockets 74 are electrically isolated from the sleeve 70 by the potting material 72. In the present embodiment, four sockets 74 are disposed at the terminal end 72A, however, m or fewer sockets can be disposed therein. Also, though shown in FIG. 3 to comprise female receptacles, in other embodiments the sockets 74 could alternatively comprise male electrical terminals or some other electrical connection configuration …” in paragraphs 34, 35, and 37 of Hansen).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional electrical connector (e.g., comprising “four sockets”) as the  et al., in order to provide “an electric current to the one or more filaments 18 disposed in the cathode 16, thereby enabling the filaments to produce electrons by thermionic emission”.
	In regard to claim 30 which is dependent on claim 9, Steinlage et al. also disclose that the first electron emitter and the second electron emitter include separate single filaments that are spaced apart from each other or positioned at least partially in separate filament slots (e.g., see Figs. 15A and 15B).
	In regard to claim 31, Steinlage et al. disclose a conductive coupler configured to electrically couple a generator with an X-ray tube, the conductive coupler comprising:
(a) a first coupler configured to electrically couple a first generator connector of the generator with a first electron emitter of a cathode head within a vacuum envelope of the X-ray tube, wherein the generator is configured to provide a high-voltage source at the first generator connector (e.g., “… cathode assembly 50 and the anode assembly 52 may be supported within a housing 54 defining an area of relatively low pressure (e.g., a vacuum) … power supply 68 may provide drive current to heat the one or more emitters 66 to promote electron emission … Use of an emitter set instead of a single emitter may also provide additional current connection capabilities. As shown in FIG. 15A, emitters 250, 252 may be connected in series resulting in a constant current through a defect 254. As shown in FIG. 15B, emitters 256, 258 may be connected in parallel resulting in a reduced current through a defect 260 and a longer emitter life …” in paragraphs 43, 44 and 60); and
(b) a second coupler configured to electrically couple a second generator connector of the generator with a second electron emitter of the cathode head within the vacuum envelope of the X-ray tube, wherein the generator is configured to provide e.g., “… cathode assembly 50 and the anode assembly 52 may be supported within a housing 54 defining an area of relatively low pressure (e.g., a vacuum) … power supply 68 may provide drive current to heat the one or more emitters 66 to promote electron emission … Use of an emitter set instead of a single emitter may also provide additional current connection capabilities. As shown in FIG. 15A, emitters 250, 252 may be connected in series resulting in a constant current through a defect 254. As shown in FIG. 15B, emitters 256, 258 may be connected in parallel resulting in a reduced current through a defect 260 and a longer emitter life …” in paragraphs 43, 44 and 60),
wherein the conductive coupler is configured to operate the first electron emitter and the second electron emitter, and the conductive coupler is configured to extend between and be coupled to the generator and the X-ray tube, and the conductive coupler is configured to electrically couple cathode connectors of the X-ray tube to the generator outside of the vacuum envelope (e.g., see Fig. 3 and “… cathode assembly 50 and the anode assembly 52 may be supported within a housing 54 defining an area of relatively low pressure (e.g., a vacuum) … power supply 68 may provide drive current to heat the one or more emitters 66 to promote electron emission … Use of an emitter set instead of a single emitter may also provide additional current connection capabilities. As shown in FIG. 15A, emitters 250, 252 may be connected in series resulting in a constant current through a defect 254. As shown in FIG. 15B, emitters 256, 258 may be connected in parallel resulting in a reduced current through a defect 260 and a longer emitter life …” in paragraphs 43, 44, and 60), and
wherein the first electron emitter and the second electron emitter are configured to simultaneously produce electrons when a voltage potential is only applied across the first generator connector and the second generator connector (e.g., see “… power supply 68 may provide drive current to heat the one or more emitters 66 to promote ” in Fig. 15B and paragraphs 44 and 60).
The coupler of Steinlage et al. lacks an explicit description of a cathode connector receptacle on the X-ray tube that allows the conductive coupler to be removably coupled to the generator and the X-ray tube, and wherein a number of cathode connectors of the receptacle is greater than the first and second generator connectors.  However, X-ray tube electrical connectors are well known in the art (e.g., see “… high voltage connector 50 is responsible for electrically coupling a high voltage cable 52 to the x-ray tube 10. The high voltage cable 52 is, in turn, connected to a high voltage power source (not shown)  … connector housing 54, in addition to housing the other components of the connector 50, provides a mounting surface for attaching the connector to a portion of the cathode 16 via mechanical fasteners or other appropriate mode of attachment … Each socket 74 is electrically connected to the high voltage cable 52 (see FIGS. 1 and 2), and is configured to electrically connect with corresponding terminals (not shown) disposed in the cathode 16 when the connector 50 is operably attached to the x-ray tube 10. This interconnection provides an electric current to the one or more filaments 18 disposed in the cathode 16, thereby enabling the filaments to produce electrons by thermionic emission. The sockets 74 are electrically isolated from the sleeve 70 by the potting material 72. In the present embodiment, four sockets 74 are disposed at the terminal end 72A, however, m or fewer sockets can be disposed therein. Also, though shown in FIG. 3 to comprise female receptacles, in other embodiments the sockets 74 could alternatively comprise male electrical terminals or some other electrical connection configuration …” in paragraphs 34, 35, and 37 of Hansen).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional electrical connector (e.g., “mounting surface” for a removable electrical “interconnection” between a high voltage power supply cable and “four sockets … m or fewer sockets”, in order to provide “an electric current to the one or more filaments 18 disposed in the cathode 16, thereby enabling the filaments to produce electrons by thermionic emission”) for the unspecified electrically coupling of Steinlage et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional electrical connector (e.g., comprising a “four sockets” plug removably inserted into a cathode connector receptacle., in order to provide “an electric current to the one or more filaments 18 disposed in the cathode 16, thereby enabling the filaments to produce electrons by thermionic emission”) as the unspecified electrically coupling of Steinlage et al.
Claim(s) 4-6, 8, 18, 23-26, 29, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinlage et al. in view of Hansen as applied to claim(s) 9 and 19 above, and further in view of Furbee et al. (US 4,685,118).
	In regard to claim 4 which is dependent on claim 9, Steinlage et al. also disclose the cathode head further comprises a third electron emitter having a fifth connection location and a sixth connection location, and the third cathode connector is electrically coupled with the fifth connection location (e.g., “… power supply 68 may provide drive current to heat the one or more emitters 66 to promote electron emission … Use of an emitter set instead of a single emitter may also provide additional current connection capabilities … While the disclosed emitter sets have ” in paragraphs 44, 60, and 61).  The system of Steinlage et al. lacks an explicit description that the conductive coupler is coupled to the receptacle further comprising a fourth cathode connector electrically coupled with the sixth connection location of the third electron emitter and extending from an interior of the vacuum envelope to an exterior of the vacuum envelope, wherein the conductive coupler includes a coupler further configured to electrically couple the fourth cathode connector to a third generator connector.  However, X-ray tubes are well known in the art (e.g., see “… voltage on the filament with respect to ground is up to -75,000 volts plus or minus a low level alternating current signal needed to boil off electrons from the filament. At these high voltages, filament inputs must be insulated to prevent arcing. The insulation typically is in the form of high voltage cabling and connectors which are expensive and complex in design … focusing circuitry is mounted inside the tube housing and coupled to high voltage inputs for selectively energizing the one or more filaments in the X-ray cathode … two electrical cable connectors 18, 20 which transmit up to three high voltages inputs to the X-ray tube 12 through three pin contacts 19 …” in the sixth column 1 paragraph, the last complete column 2 paragraph, and the last complete column 4 paragraph of Furbee et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional electrical connector (e.g., comprising a third generator connector and a fourth cathode connector “interconnection”) as the unspecified electrically coupling of Steinlage et al., in order to “provide additional current connection capabilities”.
	In regard to claim 5 which is dependent on claim 4, Steinlage et al. also disclose that the first electron emitter and the second electron emitter are substantially the same e.g., see Figs. 15A and 15B).  The system of Steinlage et al. lacks an explicit description that the third electron emitter includes a least one dimension smaller than a corresponding dimension of the first electron emitter and the second electron emitter.  However, X-ray tubes are well known in the art (e.g., see “… three filaments 48, 50, 52 are of different length so that energization of each filament produces a distinct and unique size focal spot on the anode 22. The filaments are controllably actuated or energized to produce the three different size focus spots 53a, 53b, 53c shown in FIG. 19 …” in the fifth column 5 paragraph of Furbee et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted known conventional electron emitter sizes (e.g., a third electron emitter that includes a least one dimension smaller than a corresponding dimension of a first electron emitter and a second electron emitter, in order to achieve a focal spot size from the energized third electron emitter that is smaller than a focal spot size from the energized first electron emitter and second electron emitter) for the electron emitter sizes of Steinlage et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide known conventional electron emitter sizes (e.g., a third electron emitter that includes a least one dimension smaller than a corresponding dimension of a first electron emitter and a second electron emitter, in order to achieve a focal spot size from the energized third electron emitter that is  et al.
	In regard to claim 6 which is dependent on claim 4, Steinlage et al. also disclose a generator including the first generator connector electrically coupled with a first electrical supply and the second generator connector electrically coupled with an electrical common (e.g., see “… power supply 68 may provide drive current to heat the one or more emitters 66 to promote electron emission … As shown in FIG. 15B, emitters 256, 258 may be connected in parallel resulting in a reduced current through a defect 260 and a longer emitter life …” in Fig. 15B and paragraphs 44 and 60).  The system of Steinlage et al. lacks an explicit description that the third generator connector is electrically coupled with a second electrical supply.  However, X-ray tubes are well known in the art (e.g., see “… voltage on the filament with respect to ground is up to -75,000 volts plus or minus a low level alternating current signal needed to boil off electrons from the filament. At these high voltages, filament inputs must be insulated to prevent arcing. The insulation typically is in the form of high voltage cabling and connectors which are expensive and complex in design … focusing circuitry is mounted inside the tube housing and coupled to high voltage inputs for selectively energizing the one or more filaments in the X-ray cathode … two electrical cable connectors 18, 20 which transmit up to three high voltages inputs to the X-ray tube 12 through three pin contacts 19 …” in the sixth column 1 paragraph, the last complete column 2 paragraph, and the last complete column 4 paragraph of Furbee et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to electrically couple a second electrical supply via a third generator connector to the third electron emitter of Steinlage et al., in order to selectively energize the third electron emitter.
8 which is dependent on claim 9, Steinlage et al. also disclose that the cathode head further includes a focusing structure having a seventh connection location (e.g., “… support 64 may include a focusing cup or focusing head that may at least partially circumscribe the one or more emitters 66 …” in paragraph 39).  The system of Steinlage et al. lacks an explicit description that the conductive coupler is coupled to the receptacle further comprising a fifth cathode connector electrically coupled with the seventh connection location of the focusing structure and extending from an interior of the vacuum envelope to an exterior of the vacuum envelope, wherein the conductive coupler further includes a fourth coupler configured to electrically couple the fifth cathode connector to a fourth generator connector.  However, X-ray tubes are well known in the art (e.g., see “… voltage on the filament with respect to ground is up to -75,000 volts plus or minus a low level alternating current signal needed to boil off electrons from the filament. At these high voltages, filament inputs must be insulated to prevent arcing. The insulation typically is in the form of high voltage cabling and connectors which are expensive and complex in design … focusing circuitry is mounted inside the tube housing and coupled to high voltage inputs for selectively energizing the one or more filaments in the X-ray cathode … two electrical cable connectors 18, 20 which transmit up to three high voltages inputs to the X-ray tube 12 through three pin contacts 19 …” in the sixth column 1 paragraph, the last complete column 2 paragraph, and the last complete column 4 paragraph of Furbee et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional electrical connector (e.g., comprising a fourth generator connector and a fifth cathode connector “interconnection”) as the unspecified electrically coupling of Steinlage et al., in order to energize focusing circuitry of the focusing 
	In regard to claim 18 which is dependent on claim 4, Steinlage et al. also disclose a generator comprising the first generator connector electrically coupled with a first electrical supply and the second generator connector electrically coupled with an electrical common, and either the conductive coupler configured to electrically couple the first generator connector with the first cathode connector and to electrically couple the second generator connector with the third cathode connector (e.g., see “… power supply 68 may provide drive current to heat the one or more emitters 66 to promote electron emission … As shown in FIG. 15A, emitters 250, 252 may be connected in series resulting in a constant current through a defect 254 …” in Fig. 15A and paragraphs 44 and 60), or the conductive coupler configured to electrically couple the first generator connector with the second cathode connector and to electrically couple the second generator connector with the first cathode connector and the third cathode connector (e.g., see “… power supply 68 may provide drive current to heat the one or more emitters 66 to promote electron emission … As shown in FIG. 15B, emitters 256, 258 may be connected in parallel resulting in a reduced current through a defect 260 and a longer emitter life …” in Fig. 15B and paragraphs 44 and 60).  The system of Steinlage et al. lacks an explicit description that the generator further comprising a third generator connector electrically coupled with a second electrical supply, wherein the conductive couplers are also configured to electrically couple the third generator connector with the fourth cathode connector.  However, X-ray tubes are well known in the art (e.g., see “… voltage on the filament with respect to ground is up to -75,000 volts plus or minus a low level alternating current signal needed to boil off electrons from the filament. At these high voltages, ” in the sixth column 1 paragraph, the last complete column 2 paragraph, and the last complete column 4 paragraph of Furbee et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to electrically couple additional electrical supply to the fourth connector of Steinlage et al., in order to provide high voltage to focusing circuitry of a focusing structure and/or to selectively energize desired electron emitters.
	In regard to claims 23 and 24 which are dependent on claim 19, Steinlage et al. also disclose that the second coupler is configured to electrically couple the second generator connector with a fifth connector of a third electron emitter of the X-ray tube, further comprising a third coupler configured to electrically couple a sixth connector of the third electron emitter with a third generator connector (e.g., “… power supply 68 may provide drive current to heat the one or more emitters 66 to promote electron emission … Use of an emitter set instead of a single emitter may also provide additional current connection capabilities. As shown in FIG. 15A, emitters 250, 252 may be connected in series resulting in a constant current through a defect 254. As shown in FIG. 15B, emitters 256, 258 may be connected in parallel resulting in a reduced current through a defect 260 and a longer emitter life … While the disclosed emitter sets have been described in terms of two emitters, it should be understood that any number of emitters may be utilized as part of any of the disclosed embodiments …” in paragraphs 44, 60, and 61).  The coupler of Steinlage et al. lacks an explicit description that the generator is configured to provide a second high-voltage e.g., see “… voltage on the filament with respect to ground is up to -75,000 volts plus or minus a low level alternating current signal needed to boil off electrons from the filament. At these high voltages, filament inputs must be insulated to prevent arcing. The insulation typically is in the form of high voltage cabling and connectors which are expensive and complex in design … focusing circuitry is mounted inside the tube housing and coupled to high voltage inputs for selectively energizing the one or more filaments in the X-ray cathode … two electrical cable connectors 18, 20 which transmit up to three high voltages inputs to the X-ray tube 12 through three pin contacts 19 …” in the sixth column 1 paragraph, the last complete column 2 paragraph, and the last complete column 4 paragraph of Furbee et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional electrical connector (e.g., comprising a second generator connector and a third cathode connector “interconnection” and a third generator connector and a fourth cathode connector “interconnection”) as the unspecified electrically coupling of Steinlage et al., in order to be “coupled to high voltage inputs for selectively energizing the one or more filaments in the X-ray cathode” using a second high-voltage source at the third generator connector.
	In regard to claim 25 which is dependent on claim 19, Steinlage et al. also disclose a focusing structure of the X-ray tube (e.g., “… support 64 may include a focusing cup or focusing head that may at least partially circumscribe the one or more emitters 66 …” in paragraph 39).  The coupler of Steinlage et al. lacks an explicit description of a third coupler configured to electrically couple the focusing structure via a fifth cathode connector of e.g., see “… voltage on the filament with respect to ground is up to -75,000 volts plus or minus a low level alternating current signal needed to boil off electrons from the filament. At these high voltages, filament inputs must be insulated to prevent arcing. The insulation typically is in the form of high voltage cabling and connectors which are expensive and complex in design … focusing circuitry is mounted inside the tube housing and coupled to high voltage inputs for selectively energizing the one or more filaments in the X-ray cathode … two electrical cable connectors 18, 20 which transmit up to three high voltages inputs to the X-ray tube 12 through three pin contacts 19 …” in the sixth column 1 paragraph, the last complete column 2 paragraph, and the last complete column 4 paragraph of Furbee et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional electrical connector (e.g., comprising a fourth generator connector and a fifth cathode connector “interconnection”) as the unspecified electrically coupling of Steinlage et al., in order to energize focusing circuitry of the focusing structure from a grid voltage provided at a fourth generator connector from the generator.
	In regard to claim 26 which is dependent on claim 19, Steinlage et al. also disclose a focusing structure of the X-ray tube (e.g., “… support 64 may include a focusing cup or focusing head that may at least partially circumscribe the one or more emitters 66 …” in paragraph 39).  The coupler of Steinlage et al. lacks an explicit description of a third coupler configured to electrically couple the focusing structure Via a fifth cathode connector of the receptacle with the second generator connector.  However, X-ray tubes are well e.g., see “… voltage on the filament with respect to ground is up to -75,000 volts plus or minus a low level alternating current signal needed to boil off electrons from the filament. At these high voltages, filament inputs must be insulated to prevent arcing. The insulation typically is in the form of high voltage cabling and connectors which are expensive and complex in design … focusing circuitry is mounted inside the tube housing and coupled to high voltage inputs for selectively energizing the one or more filaments in the X-ray cathode … two electrical cable connectors 18, 20 which transmit up to three high voltages inputs to the X-ray tube 12 through three pin contacts 19 …” in the sixth column 1 paragraph, the last complete column 2 paragraph, and the last complete column 4 paragraph of Furbee et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional electrical connector (e.g., comprising a second generator connector and a fifth cathode connector “interconnection”) as the unspecified electrically coupling of Steinlage et al., in order to energize focusing circuitry of the focusing structure from a grid voltage provided at a fourth generator connector from the generator.
	In regard to claim 29 which is dependent on claim 8, the system of Steinlage et al. lacks an explicit description that a grid electrical supply is electrically coupled with the fourth generator connector.  However, X-ray tubes are well known in the art (e.g., see “… voltage on the filament with respect to ground is up to -75,000 volts plus or minus a low level alternating current signal needed to boil off electrons from the filament. At these high voltages, filament inputs must be insulated to prevent arcing. The insulation typically is in the form of high voltage cabling and connectors which are expensive and complex in design … focusing circuitry is mounted inside the tube housing and coupled to high voltage inputs for selectively energizing the one or more filaments in the X-ray cathode … two electrical cable connectors 18, 20 which transmit up to three high voltages inputs ” in the sixth column 1 paragraph, the last complete column 2 paragraph, and the last complete column 4 paragraph of Furbee et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional electrical connector (e.g., comprising a fourth generator connector and a fifth cathode connector “interconnection”) as the unspecified electrically coupling of Steinlage et al., in order to energize focusing circuitry of the focusing structure from a grid voltage provided at a fourth generator connector from a grid electrical supply.
	In regard to claim 32 which is dependent on claim 19, the coupler of Steinlage et al. lacks an explicit description that the conductive coupler is a cable and provides a high voltage difference of at least 1 kilovolt (kV).  However, X-ray tube electrical connectors are well known in the art (e.g., see “… voltage on the filament with respect to ground is up to -75,000 volts plus or minus a low level alternating current signal needed to boil off electrons from the filament. At these high voltages, filament inputs must be insulated to prevent arcing. The insulation typically is in the form of high voltage cabling and connectors which are expensive and complex in design … focusing circuitry is mounted inside the tube housing and coupled to high voltage inputs for selectively energizing the one or more filaments in the X-ray cathode … two electrical cable connectors 18, 20 which transmit up to three high voltages inputs to the X-ray tube 12 through three pin contacts 19 …” in the sixth column 1 paragraph, the last complete column 2 paragraph, and the last complete column 4 paragraph of Furbee et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional electrical connector (e.g., “typically is in the form of high voltage cabling and connectors”, in order to provide “-75,000 volts”) for the unspecified electrically coupling of Steinlage et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional electrical connector (e.g., comprising a high voltage cable that provides a high voltage difference of at least 1 kV) as the unspecified electrically coupling of Steinlage et al., in order to provide “an electric current to the one or more filaments 18 disposed in the cathode 16, thereby enabling the filaments to produce electrons by thermionic emission”.
Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but some are moot in view of the new ground(s) of rejection.  Applicant's remaining arguments filed 9 March 2021 have been fully considered but they are not persuasive.
Applicant argues that claim 9 requires simultaneously electron emission from two emitters only in circumstances where voltage is applied across the first generator connector and the second generator connector.  Examiner respectfully disagrees.  Claim 9 is directed to an apparatus comprising “the first electron emitter and the second electron emitter are configured to simultaneously produce electrons”.  The term “configured” indicates a structural limitation wherein the first electron emitter and the second electron emitter simultaneously produce electrons.  Dependent claim 2 requires a structural limitation 
In response to applicant’s argument that the cited prior art do not teach or suggest a cathode connector that extends through the vacuum envelope and is electrically coupled to both emitters (e.g., the second cathode connector) and there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, there is some teaching, suggestion, or motivation to do so found in the references themselves.  As discussed in the previous Office action, Steinlage et al. disclose a  “… cathode assembly 50 and the anode assembly 52 may be supported within a housing 54 defining an area of relatively low pressure (e.g., a vacuum) …”, wherein “… power supply 68 may provide drive current to heat the one or more emitters 66 to promote electron emission …” (e.g., see annotations in 
    PNG
    media_image4.png
    1326
    2380
    media_image4.png
    Greyscale
 and paragraphs 43-44), and wherein “… cathode assembly 50 may include one or more emitters 66 mounted on a support 64 … Use of an emitter set instead of a single emitter may also provide additional current connection capabilities. As shown in FIG. 15A, emitters 250, 252 may be connected in series resulting in a constant current through a defect 254. As shown in FIG. 15B, emitters 256, 258 may be connected in parallel resulting in a reduced current through a defect 260 and a longer emitter life …” (e.g., 
    PNG
    media_image5.png
    1375
    1913
    media_image5.png
    Greyscale
 and paragraphs 44 and 60).  The system of Steinlage et al. lacks an explicit description that the conductive coupler is removably coupled to a receptacle comprising the first, second, and third cathode connectors extending from an interior of the vacuum envelope to an exterior of the vacuum envelope.  However, X-ray tube electrical connectors are well known in the art (e.g., see “… high voltage connector 50 is responsible for electrically coupling a high voltage cable 52 to the x-ray tube 10. The high voltage cable 52 is, in turn, connected to a high voltage power source (not shown)  … connector housing 54, in addition to housing the other components of the connector 50, provides a mounting surface for attaching the connector to a portion of the cathode 16 via mechanical fasteners or other appropriate mode of attachment … Each socket 74 is electrically connected to the high voltage cable 52 (see FIGS. 1 and 2), and is configured to electrically connect with corresponding terminals (not shown) disposed in the cathode 16 when the connector 50 is operably attached to the x-ray tube 10. This interconnection provides an electric current to the one or more filaments 18 disposed in the cathode 16, thereby enabling the filaments to produce electrons by thermionic emission. The sockets 74 are electrically isolated from the sleeve 70 by the potting material 72. In the ” in paragraphs 34, 35, and 37 of Hansen).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional electrical connector (e.g., “mounting surface” for a removable electrical “interconnection” between a high voltage power supply cable and first, second and third cathode “sockets”, in order to provide “an electric current to the one or more filaments 18 disposed in the cathode 16, thereby enabling the filaments to produce electrons by thermionic emission”) for the unspecified electrically coupling of Steinlage et al. and the results of the substitution would have been predictable.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional electrical connector (e.g., a conductive coupler plug removably inserted into a cathode connector receptacle that extends the cathode connectors from the vacuum envelope interior to the vacuum envelope exterior for electrical connections) as the unspecified electrically coupling of Steinlage et al.  Therefore the combination of the cited prior art teaches or suggests all limitations as arranged in the claims.
 et al. appear to have 1-to-1 correspondence of cathode connectors to generator connectors.  Examiner respectfully disagrees.  As discussed above, Steinlage et al. teach first and second generator connectors.  While Steinlage et al. lacks an explicit description that a number of cathode connectors of a receptacle is greater than the first and second generator connectors, Steinlage et al. also disclose (paragraph 58) that “… FIG. 13 shows an exemplary emitter set 214 with electrical connectors 216, 218, 220, 222 for connecting the emitters 224, 226 to power supply 68. Power from power supply 68 may be used to heat the emitters 224, 226 to stimulate electron emission …”.  Thus, Steinlage et al. teach at least one embodiment wherein four cathode connectors (i.e., “216, 218, 220, 222” in Fig. 13) are used “for connecting the emitters 224, 226 to power supply 68”.  Therefore the combination of the cited prior art teaches or suggests all limitations as arranged in the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884